Citation Nr: 1515628	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The appellant served in the National Guard and the Reserves; he had a period of active duty for training (ADT) for only three months from January to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decisional letter issued by the Pension Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to nonservice-connected pension benefits.  The Veteran lives within the physical jurisdiction of the VA RO in New York, New York.  

An issue involving the severance of service connection for a left foot disorder has been developed for appeal at the VA RO in New York, which retains jurisdiction and has not certified the issue for appeal.  Therefore, the Board does not have jurisdiction this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The appellant did not have any active service during a period of war.


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim. The appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has various duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The critical facts in this case, i.e., the dates of the appellant's service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24).  The appellant served in the National Guard and Army Reserve; service connection for a single, left foot disability, was severed effective 2011.  Accordingly, the appellant is not a veteran as of the time of this decision.  

The appellant enlisted in the National Guard in October 1982.  His retirement point summary reveals that from October 1982 to October 1983 he had earned 29 IDT points, which is approximately seven periods of weekend drill service.  During this time he also had 90 points for a period of ADT.  A DD 214 confirms that the appellant served on a period of ADT for three months from January to April 1983.  

The appellant was discharged from the National Guard in November 1983 and transferred to the Army Reserve, where he was a member from November 1983 to February 1988.  During his period of Reserve service he had 4 single days of ADT in: July 1986, August 1986, September 1986, and October 1986.  Otherwise, the appellant's service records indicate only that he received membership points.  He did not have any other periods of IDT or ADT.  

The appellant was returned to National Guard service for the period of time from February 1988 to December 1989.  He did not serve on any periods of ADT or IDT.  Again, he earned only membership points showing that he did not actually participate in National Guard duties.  

VA law and regulations provide for the payment of nonservice-connected pension benefits to veterans with active service during a period of war who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3 (emphasis added).  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  For the periods at issue in the present case, the Vietnam Era began on February 28, 1961 and ended on May 7, 1975, while the Persian Gulf War means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(11),(33); 38 C.F.R. § 3.2(f), (i).

The appellant claims that he served in the war in El Salvador; such a period of war does not exist.  Rather, the facts in this case are straight-forward and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the appellant served on ADT for 90 days, this was in 1983 and falls outside the parameters of periods of war, as defined by statute and regulation.  Hence, he does not have qualifying service for, and is not entitled to, VA pension benefits.

This matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA nonservice-connected pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501 , 7104.  The appellant does not meet the basic eligibility requirements for VA nonservice-connected pension benefits, and there is no legal basis on which his claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for VA nonservice-connected pension benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


